Wallace, C. J., dissenting:
The case was submitted to the jury upon certain special issues agreed upon by the counsel for the respective parties. The jury, by their verdict, responded to each of the special issues so submitted to them, and the verdict was received and recorded without objection by either party. No motion for a new trial was made upon either side, and afterwards, upon motion of the defendant, judgment was rendered below in his favor. It is not pretended that in view of the issues made by the pleadings, the verdict, as found, would support a judgment in favor of the plaintiff, and no motion for a new trial having been made, or other proceeding taken below to disturb the verdict as found by the jury, it results that the judgment there rendered was correct, and in my opinion it should be affirmed here.
Mr. Justice Rhodes did not express an opinion.